IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                               Assigned on Briefs April 5, 2005

                  PATRICK S. RILEY v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Davidson County
                           No. 2001-E-2085    Seth Norman, Judge



                     No. M2004-01726-CCA-R3-PC - Filed August 9, 2005


On May 24, 2004, the petitioner, Patrick S. Riley, filed a petition for post-conviction relief that
challenged his January 11, 2002 conviction of aggravated burglary. The post-conviction court
dismissed the petition as being barred by the statute of limitations set forth in Tennessee Code
Annotated section 40-30-102(a) (2003). The petitioner now appeals. We affirm the dismissal of the
petition.

               Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which DAVID H. WELLES and
J.C. MCLIN , JJ., joined.

Patrick S. Riley, Appellant, Pro Se.

Paul G. Summers, Attorney General & Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Dan Hamm, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                              OPINION

                 The record reflects that the petitioner’s judgment of conviction of aggravated burglary
was entered in the Davidson County Criminal Court on January 11, 2002. His resulting probation
was revoked by order entered July 9, 2003, and the court placed the petitioner on community
corrections on that date. The community corrections placement was revoked by order entered
October 1, 2003. Subsequently, the petitioner moved for a “suspended sentence,” and apparently
the trial court denied the motion by order entered on May 3, 2004. The post-conviction petition was
filed on May 24, 2004. After the post-conviction court dismissed the petition as being time-barred,
the petitioner filed a timely notice of appeal.

                The petition for post-conviction relief from the petitioner’s conviction, which the
present petition appears to be, is barred by the provisions of Tennessee Code Annotated section 40-
30-102(a) (2003). To be timely, when no appeal from the conviction was filed, the petition must be
filed within one year of the date on which the judgment became final. Id. The petitioner filed his
petition more than two years after his guilty-pleaded conviction judgment was entered. Thus, the
claim for post-conviction relief from the conviction is barred.

                Having said that, we acknowledge “that a petitioner may challenge the revocation of
a community corrections sentence in a post-conviction proceeding.” See Carpenter v. State, 136
S.W.3d 608, 612-23 (Tenn. 2004). We have reviewed the petition in this case to assess whether it
may be fairly viewed as an attack upon the community corrections revocation. We note that the
petition was filed within one year of the October 1, 2003 revocation of the petitioner’s community
corrections placement.

                The form petition, including its lengthy attachment, is difficult to characterize. Some
statements contained therein would support a conclusion that the petitioner is challenging his original
conviction on the grounds that his plea agreement was not honored, and other statements suggest that
the petitioner sought to challenge the trial court’s May 3, 2004 denial of a motion for a suspended
sentence. Most of the lengthy, hand-written attachment to the petition addresses the petitioner’s
grievances concerning the treatment he received at the hands of the drug court staff during his
community corrections rehabilitation via the drug court program. The recounting of these
experiences and grievances may be fairly viewed as the petitioner’s defense to the charge of violation
of his community corrections placement that culminated in the October, 2003 revocation.

                 Such a charitable view of the petition, however, avails the petitioner nothing.
Although he asserts that the treatment he received by the rehabilitation staff violated his
constitutional rights of due process and equal protection, we discern no claim that the revocation
itself is constitutionally infirm. Post-conviction relief is only available when the challenged action
is “void or voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103 (2003).

                Thus, even if we were to view the petition as a challenge to the October, 2003
revocation order, we conclude that the petition fails to state a colorable claim for post-conviction
relief. “If the facts alleged [in the post-conviction petition], taken as true fail to show that the
petitioner is entitled to relief . . . , the petition shall be dismissed.” Id. § 40-30-106(f).

               Accordingly, the dismissal of the petition is affirmed.




                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -2-